Case 20-00907-JMM       Doc 17    Filed 10/20/20 Entered 10/20/20 09:26:15       Desc Main
                                 Document      Page 1 of 1
                      UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO


 In Re:
                                              Case No. 20-00907-JMM
 Clinton Jerome Hugo,
                                              Chapter 11, Subchapter V
                              Debtor.


             ORDER GRANTING DEBTOR’S MOTION TO EXTEND
                    CREDIT COUNSELING DEADLINE



      Before the Court is Debtor’s motion to extend the deadline for completing the credit

counseling requirement found in § 109(h). Dkt. No. 9. The Court concludes appropriate

cause for such extension has been shown. Accordingly,

             IT IS HEREBY ORDERED that Debtor’s motion to extend the deadline for

completing credit counseling pursuant to § 109(h), Dkt. No. 9, shall be and is hereby

GRANTED.

             IT IS FURTHER HEREBY ORDERED that Debtor must file his certificate

of completion of credit counseling on or before Friday, October 30, 2020, or his case will be

dismissed.

                                  DATED: October 20, 2020



                                  ________________________
                                  JOSEPH M. MEIER
                                  CHIEF U. S. BANKRUPTCY JUDGE




ORDER - 1
